                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,
      Plaintiff,
   v.
RAKESH DIXIT, an individual, et al.,
      Defendants.
________________________________________/ CASE NO.: 8:18-cv-02608-SDM-AAS

E-INTEGRATE, INC.,
      Counter-Plaintiff,
   v.
HEALTHPLAN SERVICES, INC.,
      Counter-Defendant.
________________________________________/

    DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF
PROTECTIVE ORDER, ESI ORDER AND COMPUTER CODE INSPECTION ORDER

       Defendants Feron Kutsomarkos and E-Integrate, Inc., joined by Defendants Rakesh Dixit,

KnowMentum, Inc., and MediaShark Productions, Inc. (collectively referred to herein as

“Defendants”), by and through undersigned counsel and pursuant to the Court’s Order dated May

3, 2019 (D.E. 93), hereby submit this Response to Plaintiff’s Motion for Entry of Protective Order,

ESI Order, and Computer Code Inspection Order (D.E. 99):

I.     DEFENDANTS’ FILED THIS RESPONSE BECAUSE PLAINTIFF REFUSES TO
       COOPERATE.

       As a threshold matter, Defendants were forced to file this Response because, despite this

Court’s Order that, “the parties must attempt to agree on language that addresses the defendants’

concern that their expert(s) in this action will receive discoverable information also relevant to

claims or defenses in another action …” (see D.E. 93), Plaintiff’s counsel refuses to cooperate with

Defendants’ counsel or “draft language” that would be acceptable to the Plaintiff. Instead,

Plaintiff’s counsel, Alejandro J. Fernandez and William H. Frankel, demanded that Defendants’




                                                 1
undersigned counsel “draft language” acceptable to Plaintiff’s counsel otherwise they are going to

unilaterally file Plaintiff’s proposed orders with the Court, as they did. Attached as Exhibit A is

the parties’ email discussions (occurring between “May 9, 2019, at 12:26 PM” and “May 9, 2019,

at 6:40:07 PM”). In light of this Court’s Order and legal precedent, Plaintiff’s counsel did not

comply with the Order or Local Rule 3.01(g). See, e.g., Michel v. Creations By Chef Aaron, LLC,

No. 6:15-cv-876-Orl-TBS, 2016 U.S. Dist. LEXIS 42311, at *6 (M.D. Fla. Mar. 30, 2016); Local

Access, LLC v. Peerless Network, Inc., No. 6:14-cv-399-Orl-40TBS, 2015 U.S. Dist. LEXIS

129277, at *16 (M.D. Fla. Sep. 25, 2015); Dang v. Sheriff of Seminole Cty., No. 6:14-cv-37-Orl-

31TBS, 2015 U.S. Dist. LEXIS 19875, at *14 (M.D. Fla. Feb. 19, 2015); and, Maronda Homes,

Inc. v. Progressive Express Ins. Co., No. 6:14-cv-1287-Orl-31TBS, 2015 U.S. Dist. LEXIS 860,

at *8-9 (M.D. Fla. Jan. 6, 2015).

       Local Rule 3.01(g)’s “good faith” requirement involves more than curt and unproductive

correspondence between counsel. In order to “confer,” a movant must have a give-and-take

exchange with opposing counsel. Sending an email and demanding an immediate or near

immediate response and then filing a motion before having an actual substantive discussion with

opposing counsel does not amount to a conference or consultation. Instead, it is a one-way missive.

Id. Plaintiff’s counsel is simply bullying the Defendants into Plaintiff’s proposed order and

agreements (e.g., by refusing to cooperate and demanding that Defendant keep trying to guess

what language Plaintiff will accept) so that there is not enough time to meet the Court’s deadline

today, May 10, 2019.

       Plaintiff’s counsel’s dilatory tactic worked, it is now too late to keep trying to guess what

language the Plaintiff will accept, and conversations digressed because, inter alia, Plaintiff’s

counsel refuses to offer or submit any mutually agreeable solution. Unfortunately, the parties are




                                                2
forced to defer to the Court to decide their dispute. Defendants hope that, in the event the Court’s

accepts Plaintiff’s proposed order and agreements, the Court remembers that even Magistrate

Judge Sansone agreed that, “it’s worth everyone’s time and effort to head off [Defendants’

concerns] at this point rather than dealing with it later:”

              For purposes of this protective agreement, though, I am willing to adopt the
       HealthPlan proposed language and not Defendants’ proposed language because I
       do think it goes beyond my authority.

              I will, however, give the parties more time to work out language to
       address Mr. Dixit’s concern, either including it in the stipulated agreement on
       ESI or else – I’m sorry, not ESI, the computer code or including it in the actual
       protective agreement.

 See Exhibit B, Motion Hearing Transcript Of Digital Proceedings May 3, 2019, p. 27.

II.    DEFENDANTS’ SOLE DISPUTE WITH REGARD TO THE “PROTECTIVE
       AGREEMENT” (attached as Exhibit C)

       Defendants suggested the following revisions, and otherwise accepted Plaintiff’s proposed

“Protective Agreement:”

               2.      Definitions:

               a.      […].

               b.      “Healthplan Litigation” means the above captioned case, Healthplan
       Services, Inc. v. Rakesh Dixit, an individual, Feron Kutsomarkos, an individual, E-
       Integrate, Inc., a Florida corporation, Knowmentum, Inc., a Florida corporation,
       and Media Shark Productions, a Florida corporation, pending in the United States
       District Court for the Middle District of Florida, Tampa Division, and any related
       actions or appeals therefrom.

              c.      “Bojkovic Litigation” means the case styled, Michael Bojkovic v.
       Rakesh Dixit, et al., Case No. 16-001246-CI, consolidated with, Perfect Clarity,
       LLC v. Gerald Beacht, et al., Case No. 17-003233-CI, Sixth Judicial Circuit in and
       for Pinellas County Florida, filed February 2016, and as referenced in Plaintiff’s
       First Amended Complaint.

               d.      “Bojkovic Litigation Subpoena” means any subpoena served on a
       party relating to the Bojkovic Litigation since February 2016.




                                                 3
              e.       “Litigation” means the Healthplan Litigation, including any
       discoverable information the subject of the Bojkovic Litigation Subpoena, which is
       relevant to the claims or defenses in the Bojkovic Litigation and for which an expert
       has been qualified to opine for a party under this Agreement.

       By way of background, on September 25, 2019, before this lawsuit was filed, Defendants

served a Subpoena Duces Tecum (the Bojkovic Litigation “Subpoena” described above and

attached as Exhibit D) on Plaintiff. Relevant to this Response, Defendants’ Subpoena requested

the following:

               7.     All engineering specification, schematic drawings, functional
       descriptions, user manuals, configurable manuals, installation manuals,
       maintenance manuals, advertisements, customer lists, and other documents relating
       to the Healthplan Services Exchange Software.

              8.     Please make available for inspection the source code for Healthplan
       Services Exchange Software.

              9.      A functional copy of Healthplan Services Exchange Software,
       including a functional copy of all components and backend components permitting
       the creation of an environment in which to use and test Healthplan Services
       Exchange Software.

On November 14, 2018, after this lawsuit was filed, there was a hearing before the Honorable

James R. Case1 on the Subpoena and Healthplan’s Objection to and Motion to Quash the

Subpoena. Relevant to these proceedings, Plaintiff’s counsel Andrew Lennox and Alejandro

Fernandez appeared at the hearing and argued the following before the Special Magistrate, in

relevant part (a portion of the transcript is attached as Exhibit E):2

              [MR. LENNOX:] There is a pending federal case in front of Judge
       Merryday on exactly these issues, on exactly the level of whether these are
       protected trade secrets. So what they’re asking to do as a response to our
       opposition is for this Court to review and make findings of fact while there is a


1
  The Honorable James R. Case (retired) was appointed as a Special Magistrate to hear and decide
all discovery issues in the Bojkovic Litigation.
2
  It is important to note that, in response to Defendants’ discovery requests, “HealthPlan objects
to producing any documents covered by the common interest and joint defense privileges between
Dr. Bojkovic and HealthPlan,” which has not been produced (see D.E. 82-7, p. 21).

                                                  4
pending federal case in front of Judge Merryday, which is asserting trade secrets
and copyright violations.

         And as I said, Your Honor, I have to echo what Mr. Wall [(Bojkovic’s
counsel)] just said about the fact that HPS – and again, Mr. Fernandez is here. He
can speak to that if the Court would like to hear from him. But the idea that HPS
would file the complaint that it did in federal court as voluminous as it is, and this
Court has it in front of it because it was filed with the Court for today’s hearing, the
-- as a discovery move, as a move to prevent discovery is ludicrous.

        HPS knows that it is going to have to participate in discovery. Because, as
I laid out earlier, we’re on a Track Two case in a federal case in front of Judge
Merryday, in which these items and the disclosure of which are going to be
regulated under the federal rules. Under the principle of economy, we would
ask that the Court grant our motion.

       [THE COURT:] What -- since I’m not as familiar with it as you are, what
do you expect the December 10th meeting to accomplish?

       [MR. LENNOX:] Actually, for that I’ll probably defer to -- I am not
counsel in the federal case.

                                        [ * * *]

        [MR. FERNANDEZ:] Your Honor, just a point of clarification, it’s not a
meeting or a hearing before the court. It’s a discovery plan. And we’ve actually
conferred with counsel in the last couple of days, and scheduled it for the 21st of
this month. So in the next week or so we intend to talk about the discovery issues
at length, and layout the framework for proceeding with discovery in that case.

      [THE COURT:]· How similar or dissimilar would that discovery request be
compared to the one that we’re talking about this morning?

        [MR. FERNANDEZ:]· Well, it’s completely dissimilar insofar as none of
it has anything to do with the acquisition by Wipro of HealthPlan Services.· It’s
very similar insofar as there is a trade secret case -- or trade secret issues
directly on point in that case. There is a Federal Defend Trade Secrets Act
count that is pending. There is also copyright counts that all pertain to the
software that was developed by HealthPlan Services.

        [THE COURT:]· Would that discovery plan be available for all the counsel
in these pending cases?

        [MR. FERNANDEZ:] I don’t see why not, Your Honor. Those discovery
plans typically result in a scheduling order.· They’re submitted to the court, and the




                                           5
court provides an order that details the scheduling in the case and the handling
content of discovery in the case.

       [THE COURT:] Okay.· Mr. Dixit, did you want to say something?

       [MR. DIXIT:] Yeah. The scope of discovery is exactly the same. If I
can give you some background, Judge –

       [THE COURT:] I think I’ve got it. All right.· Here is what we’re going
to do on that first issue.

        [MR. DIXIT:] And as a practical matter, I’d like to say, Your Honor, that
federal discovery should not be delaying our pretrial order deadlines in this case.

       [THE COURT:] Well, November 21st doesn’t exactly sound like a delay.

       [MR. DIXIT:] Well, if they come back on November 21st and say they
need six months to produce discovery –

     [THE COURT:] Well, I doubt that’s going to happen with Judge
Merryday, quite frankly.

       [MR. FERNANDEZ:] It’s certainly not, Your Honor.

        [MR. DIXIT:] Well, it’s still going to be set for discovery that’s going to
be towards the end of next year.· I just don’t want it delaying our trial. I don’t think
that’s fair.

       [THE COURT:] I understand.

        [MR. FERNANDEZ:] Your Honor, we’re not intent on delaying at all.·
In fact, it’s the defendants that have already asked for a three week extension of
time to answer.· So we’re fully desirous of moving it forward quickly. Thank you,
Your Honor.

       [THE COURT:] HPS’s motion to quash the subpoena that’s been the
subject matter of this discussion today will be stayed until such time -- and
may be renewed after the case management and the discovery plan is made
available in the pending case in Judge Merryday’s division.

        So if that answers all the questions that I think we’ve been discussing, so be
it, and you guys can work it out from there. If it doesn’t, HPS can renew their
motion.

       [MR. LENNOX:] Thank you, Your Honor.




                                           6
       Other than Plaintiff’s counsels’ obvious misrepresentations made above, Plaintiff’s

counsel, in this case, made the following statements before Magistrate Judge Sansone, in direct

contradiction to the statements made above to the Honorable James R. Case:

              [MR. FRANKEL:] […]. Just make one more point on the conflating the
       cases. I just remind the Court that Defendants attempted to do this by adding
       Doctor Bojkovic to our case and Judge Merryday rejected that, so there are
       different cases, […].

              I think it’s just improper and unnecessary and wrong, frankly, to
       conflate these three cases and suggest to Your Honor that they’re all the same
       and they all relate to the same issues. They don’t. The California case is a dispute
       over performance of a contract.

             Doctor Bojkovic’s case is a dispute over software that Mr. Dixit is
       purported to sell to Bojkovic and there’s a dispute over that transaction and
       what happened there.

               And our case is simply that, among other things, there’s a breach of Mr.
       Dixit’s contractual obligations to maintain our information confidentially. And we
       also believe that they misappropriated technologies associated with HPS’s
       exchange of the software, so we see the cases being very different. There may be
       some overlapping facts and witnesses, but we believe those can be dealt with
       in the context of those respective cases.

See Exhibit B, pp. 13-15. Mr. Frankel’s statements directly contradict Mr. Lennox’s and Mr.

Fernandez’s assertions (e.g., that there “is a pending federal case in front of Judge Merryday on

exactly these issues;” that “these items [in the Bojkovic Litigation Subpoena] and the disclosure

of which are going to be regulated under the federal rules;” that the discovery in the Bojkovic

Litigation is “very similar,” “directly on point,” and pertains “to the software that was developed

by HealthPlan Services;” and, that “it’s certainly not” going to take Plaintiff more than six months

to complete discovery – it is taking Plaintiff more than six months to complete discovery).

       At this point, and because of Plaintiff’s counsels’ dilatory tactics and misrepresentations,

Defendants request any of the following remedies: (1) accept Defendants’ proposed revisions to

the Protective Agreement; (2) order Plaintiff to submit a revised version of the Protective



                                                 7
Agreement that “addresses the defendants’ concern that their expert(s) in this action will receive

discoverable information also relevant to claims or defenses in” the Bojkovic Litigation; or, (3)

order Plaintiff to submit a separate stipulation or agreement that “addresses the defendants’

concern that their expert(s) in this action will receive discoverable information also relevant to

claims or defenses in” the Bojkovic Litigation (e.g., a separate stipulation or agreement that

Plaintiff shall permit Defendants’ experts, in this federal case, to use or disclose information from

this case in the state court case).

III.      DEFENDANTS’ SOLE ISSUE WITH REGARD TO THE “STIPULATED
          AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
          INFORMATION” (attached as Exhibit F)

          After the Court ordered that the Defendants, in toto, were limited to email production

requests “to a sum total of fifteen custodians for all such requests” (D.E. 93), Defendants met and

conferred, and they agreed on the email custodians and search terms listed in the attached Exhibit

G, which were submitted to Plaintiff’s counsel on May 8, 2019.3 Defendants’ counsel disclosed

to Plaintiff’s counsel that their proposed search terms exceed ten (by seven (7) additional terms)

but that they were “open to discuss[ing] further.” Plaintiff’s counsel not only refused Defendants’

seven (7) additional search terms, they absolutely refused to discuss the issue any further, stating

the following:

          HealthPlan rejects the proposed edit of paragraph 12 of the ESI Agreement, as
          revisiting language that was previously agreed to and jointly submitted to the Court
          and as an attempt to circumvent the Court’s ruling constraining email discovery by
          limiting it to 15 custodians per side in paragraph 11. As you now propose 20 search
          terms per custodian instead of the 10 you previously suggested and agreed to, the
          defendants could require that HealthPlan conduct 300 discrete email searches,
          which is entirely disproportionate in terms of need, burden, and cost.

(See Exhibit A.)



3
    Plaintiff has failed or refused to provide its list of email custodians or search terms.

                                                     8
Plaintiff’s counsel purposefully forgets the following comments of the Magistrate Judge:

        I mean I will tell you, in looking at this 10 search terms per custodian limitation too
        causes me concern that it’s just going to invite the broadest search terms in the
        world, that I mean you’re much better off having 50 search terms that are more
        specific with [Boolean] characters than having, you know, one of the -- having
        limiting it to 10 search terms.

                                                [* * *]

        It may very well be that once they see the list of the people that you’re talking about,
        […], I frankly really think the bigger issue you’re going to have is over these
        search terms. I think the way this is written you are inviting both sides to come up
        with exceedingly and unnecessarily broad search terms because you’re wanting to
        capture with one search term what could more effectively be captured by five or six
        more narrow search terms.

See Exhibit B, pp. 31-34. Mr. Frankle interrupted the Magistrate judge and conceded the

following:

        One, your initial suggestion about having to say a common 10 terms, we’re fine
        with that. We agree to the language that’s here. We can go either way. Protective -
        - the agreement does provide for a narrowing of search criteria, if they’re too broad
        a chance to revisit that with the other side, so we’re not as concerned about the 10
        different terms or 10 same terms per custodian.

See Exhibit B, pp. 34-35. Mr. Frankle’s statements in court caused the Magistrate Judge

to state the following, in relevant part:

        Again, I mean -- and I really do hope in terms of this, of this search term issue,
        I hope that you are right, Mr. Frankel. I will just say that it caused me more
        concern than the custodians issue did.

See Exhibit B, p. 37. Mr. Frankle responded, in contradiction to his email, as follows in
relevant part:

        We’ll take that up with Counsel, Your Honor, if we want to revise that, but thank
        you for the 15. […].

Consistent with Plaintiff’s counsels’ pattern of making misrepresentations to the Court (and not

just this Court), Mr. Frankle refused to “take that up with” undersigned counsel and refused to

discuss the additional seven (7) search terms at issue.



                                                   9
       Because of Plaintiffs’ counsels’ dilatory tactics and misrepresentations, Defendants request

either of the following remedies: (1) accept Defendants’ proposed revision to the Stipulated

Agreement Regarding Discovery Of Electronically Stored Information; or, (2) order the parties to

meet, confer, and agree on “50 search terms that are more specific with [Boolean] characters,” as

the Magistrate Judge suggested. Defendants prefer the latter remedy of ordering the parties to

meet, confer, and agree on “50 search terms that are more specific with [Boolean] characters,” as

the Magistrate Judge suggested.

IV.    DEFENDANTS’ ARE IN AGREEMENT WITH THE “STIPULATED
       AGREEMENT REGARDING INSPECTION OF COMPUTER CODE” (attached as
       Exhibit H)

       Defendants had an issue with paragraph 2(e) of the agreement, wherein Plaintiff’s states,

“three (3) Outside Software Experts (i.e., not existing or prior employees or affiliates of a Party

or an affiliate of a Party),” as Defendants needed to know whether Plaintiff considers IBM an

“affiliate.” During the relevant period (i.e., 2011 to 2018), Plaintiff’s ExchangeLink Project (see,

e.g., D.E. 37, ¶¶ 15-24) was developed, built, and deployed on an IBM (WebSphere) platform.

Today, Plaintiff’s counsel responded that, “IBM is not an affiliate of HPS.” As such, Defendants

are in agreement with the “Stipulated Agreement Regarding Inspection Of Computer Code,”

attached as Exhibit H.

                         M.D. FLA. LOC. R. 3.01(G) CERTIFICATION

       Pursuant to M.D. Fla. Loc. R. 3.01(g), undersigned counsel, Shyamie Dixit, certifies that

he has corresponded and conferred with Plaintiff’s counsel, Alejandro J. Fernandez and William

H. Frankel, in a good faith effort to eliminate our dispute and/or the necessity of this Response.

Plaintiff’s counsel(s) advised that Plaintiff objects to the relief requested in this Response and that

it refuses to cooperate any further with Defendants.




                                                  10
       WHEREFORE, Defendants respectfully request this Honorable Court enter an order

granting Defendants’ requests described above and any additional relief the Court deems just and

necessary.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been furnished

electronically with the Clerk of Court by using the CM/ECF system which will send a notice of

electronic filing to all of the parties and their counsel of record on this 10th day of May 2019.

                                               Respectfully submitted,
                                               Dixit Law Firm

                                               /s/ Shyamie Dixit
                                               Shyamie Dixit, Esq. (sdixit@dixitlaw.com)
                                               Florida Bar No.: 719684
                                               Robert L. Vessel, Esq. (rvessel@dixitlaw.com)
                                               Florida Bar No.: 314536
                                               3030 N. Rocky Point Drive West, Suite 260
                                               Tampa, FL 33607
                                               Tel: (813) 252-3999
                                               Fax: (813) 252-3997
                                               Attorneys for Defendants Feron Kutsomarkos and
                                               E-Integrate, Inc.




                                                 11
